department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number - release date jul uniform issue list coo t ep ra t3 legend companya date e date f _ dateg amounth irax dear this is in response to your request dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the correspondence dated date and date supplemented the code request - of page under penalty of perjury you have submitted the following facts and representations you are under age and represent that you received a distribution from ira x maintained at company a totaling amount h you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to effects hurricane katrina had on your family and relatives which aggravated a pre-existing medical_condition and rendered you incapable of handling your financial affairs in an appropriate manner until your family was safe you further represent that amount h has not been used for any other purpose on date e you withdrew amount h from ira h for the purpose of purchasing a home however the funds were never used for that purpose and you intended to return amount h to anira however as the end of the 60-day period for rolling over the funds to an ira approached hurricane katrina struck the gulf coast area you had relatives in the area that was affected by hurricane katrina and became stressed over your relatives safety and health you heard nothing from them and attempted to travel to the area due to the stress of not knowing the fate of your relatives the 60-day rollover period passed on date f less than days after the 60-day rollover period expired you contacted your accountant who advised you to put the money into an ira even though the 60-day rollover period had passed at that time you deposited your money in ira y a letter from your doctor dated date g indicated that you were being treated for a pre- existing medical_condition during the period that included the 60-day rollover period and that added stress aggravated this condition based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount h into an ira because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation submitted on your behalf demonstrate that you intended to accomplish the rollover of amount h and your failure to do so was due to effects hurricane katrina had on your family and relatives which aggravated a pre-existing medical_condition and rendered you incapable of handling your financial affairs in an appropriate manner until your family was safe accordingly pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount h from ira x you are granted a period not to exceed days as measured from the issuance of this ruling letter to contribute amount h into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount h the contribution of amount h sec_408 d of the code will be considered a rollover_contribution within the meaning of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id yat please address all correspondence to se t ep ra t3 sincerely yours employee_plans téchnical group enclosures deleted copy of ruling letter notice of intention to disclose
